Case 2:19-cv-06596-DSF-PJW Document 19 Filed 10/25/19 Page 1 of 8 Page ID #:64



  1   NICHOLAS M. WAJDA (State Bar #259178)
      Attorney Email Address: nick@wadjalawgroup.com
  2   WAJDA LAW GROUP, APC
  3   6167 Bristol Parkway, Suite 200
      Culver City, California 90230
  4   Telephone: (310) 997-0471
      Facsimile: (866) 286-8433
  5   Attorney for Plaintiff
  6   ERIC D. COLEMAN (Pro Hac Vice)
  7   Attorney Email Address: ecoleman@sulaimanlaw.com
      SULAIMAN LAW GROUP, LTD.
  8   2500 S. Highland Avenue, Suite 200
      Lombard, Illinois 60148
  9   Telephone: (630) 575-8181 ext. 105
      Facsimile: (630) 575-8188
 10
      Attorney for Plaintiff
 11

 12                            UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
 13

 14
       JAMES L. APODACA,                       Case No. 2:19-cv-06596-CAS-PJW
 15
                       Plaintiff,              COMPLAINT FOR DAMAGES
 16
             v.                                1. VIOLATION OF THE FAIR DEBT
 17                                            COLLECTION PRACTICES ACT, 15 U.S.C.
                                               §1692 ET SEQ.;
 18    ADVANCED CALL CENTER
       TECHNOLOGIES, LLC,                      2. VIOLATION OF THE ROSENTHAL FAIR
 19                                            DEBT COLLECTION PRACTICES ACT,
                       Defendant.              CAL. CIV. CODE §1788 ET SEQ.
 20
                                               DEMAND FOR JURY TRIAL
 21

 22
                                    FIRST AMENDED COMPLAINT
 23
            NOW comes JAMES L. APODACA (“Plaintiff”), by and through his attorneys, WAJDA
 24
      LAW GROUP, APC (“Wajda”), complaining as to the conduct of ADVANCED CALL CENTER
 25

 26   TECHNOLOGIES, LLC (“Defendant”) as follows:

 27                                    NATURE OF THE ACTION

 28
                                                 1
Case 2:19-cv-06596-DSF-PJW Document 19 Filed 10/25/19 Page 2 of 8 Page ID #:65



  1       1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act
  2   (“FDCPA”) under 15 U.S.C. §1692 et seq. and the Rosenthal Fair Debt Collection Practices Act
  3
      (“RFDCPA”) pursuant to Cal. Civ. Code §1788, for Defendant’s unlawful conduct.
  4
                                            JURISDICTION AND VENUE
  5
          2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction
  6

  7   is conferred upon this Court by 15 U.S.C. §1692, 28 U.S.C. §§1331 and 1337, as the action arises

  8   under the laws of the United States. Supplemental jurisdiction exists for the state law claim

  9   pursuant to 28 U.S.C. §1367.
 10
          3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business
 11
      in the Central District of California and a substantial portion of the events or omissions giving rise
 12
      to the claims occurred within the Central District of California.
 13
                                                     PARTIES
 14

 15       4. Plaintiff is a 74 year old consumer residing in Whittier, California, which is located within

 16   the Central District of California.
 17       5. Plaintiff is a natural “person” as defined by 47 U.S.C. §153(39).
 18
          6. Defendant is a debt collection agency operating out of the state of Pennsylvania. Defendant
 19
      is a limited liability company organized under the laws of the state of Georgia with its principal
 20
      place of business located at 1235 Westlake Drive, Suite 160, Berwyn, Pennsylvania.
 21

 22       7.   Defendant is a “person” as defined by 47 U.S.C. §153(39).

 23       8.   Defendant acted through its agents, employees, officers, members, directors, heirs,

 24   successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all times
 25   relevant to the instant action.
 26
                                    FACTS SUPPORTING CAUSES OF ACTION
 27

 28
                                                          2
Case 2:19-cv-06596-DSF-PJW Document 19 Filed 10/25/19 Page 3 of 8 Page ID #:66



  1       9. The instant action arises out of Defendant’s attempts to collect upon two outstanding
  2   Synchrony Bank (“Synchrony”) consumer obligations (“subject consumer debts”) allegedly owed
  3
      by Plaintiff.
  4
          10. One of the subject consumer debts stems from purchases Plaintiff made on a personal QVC
  5
      credit card account issued through Synchrony.
  6

  7       11. The other subject consumer debt stems from purchases Plaintiff made on a personal Stein

  8   Mart credit card account issued through Synchrony.

  9       12. Plaintiff used both of the credit cards issued by Synchrony to make purchases that were for
 10
      personal use.
 11
          13. After incurring the subject consumer debts, Plaintiff allegedly defaulted on his payments to
 12
      Synchrony.
 13
          14. Synchrony subsequently turned collection of the subject consumer debts over to Defendant
 14

 15   after Plaintiff’s purported default on those obligations.

 16       15. On or around April 4, 2019, Defendant sent or caused to be sent a correspondence to
 17   Plaintiff which sought collection of the subject consumer debt Plaintiff incurred in connection with
 18
      the QVC account. See Exhibit A.
 19
          16. The correspondence lists the “Total Account Balance” of this subject consumer debt as
 20
      $1,209.18. Id.
 21

 22       17. Immediately below the listing of the account balance, the correspondence outlines the

 23   “Amount Now Due” as $238.00. Id.

 24       18. On or around April 8, 2019, Defendant sent or caused to be sent a correspondence to
 25   Plaintiff which sought collection of the subject consumer debt Plaintiff incurred in connection with
 26
      the Stein Mart account. See Exhibit B.
 27

 28
                                                         3
Case 2:19-cv-06596-DSF-PJW Document 19 Filed 10/25/19 Page 4 of 8 Page ID #:67



  1      19. The correspondence lists the “Total Account Balance” of this subject consumer debt as
  2   $318.42. Id.
  3
         20. Immediately below the listing of the account balance, the correspondence outlines the
  4
      “Amount Now Due” as $157.00. Id.
  5
         21. The April 4, 2019 and April 8, 2019 correspondences are substantially the same, save for
  6

  7   the information regarding the specific accounts each respective letter was referencing.

  8      22. Each correspondence further states “If circumstances are preventing you from paying the

  9   Amount Now Due referenced above, please call our office today at 866-445-6548 . . . .”
 10
         23. Each correspondence goes on to state “Synchrony Bank may continue to add interest and
 11
      fees as provided in your agreement. If you pay the balance shown above, an additional payment
 12
      may be necessary to pay your account balance in full.” Id.
 13
         24. Below this portion of each correspondence, the correspondences provide the 30-day
 14

 15   validation notice required to be provided in debt collectors’ initial communications with consumers

 16   under 15 U.S.C. § 1692g – which is designed to describe consumers’ rights and ability to dispute
 17   the debt within the first 30 days of receiving a written communication from a debt collector.
 18
         25. The nature of Defendant’s correspondence is designed in a way that overshadows and
 19
      obfuscates the rights of Plaintiff under the FDCPA.
 20
         26. Specifically, Defendant’s correspondence and its emphasis on Plaintiff’s prompt payment
 21

 22   – specifically the repeated references to the amount now due, and further through the request for a

 23   return phone call today – overshadows Plaintiff’s rights to submit a dispute and receive debt

 24   validation within 30-days of receiving an initial communication from a debt collector.
 25      27. Defendant’s references to portions of the subject debts as being due now, and further the
 26
      request for a return call today, causes Plaintiff and the least sophisticated consumers to respond
 27

 28
                                                        4
Case 2:19-cv-06596-DSF-PJW Document 19 Filed 10/25/19 Page 5 of 8 Page ID #:68



  1   with a level of immediacy to Defendant’s correspondences which causes Plaintiff and the least
  2   sophisticated consumer to forego their dispute and validation rights afforded under § 1692g.
  3
         28. Plaintiff has suffered financial loss including expending assets dealing with Defendant’s
  4
      conduct.
  5
         29. Plaintiff has further suffered a violation of his state and federally protected interests as a
  6

  7   result of Defendant’s conduct.

  8              COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

  9      30. Plaintiff repeats and realleges paragraphs 1 through 29 as though fully set forth herein.
 10
         31. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.
 11
         32. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly
 12
      uses the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.
 13
         33. Defendant is engaged in the business of collecting or attempting to collect, directly or
 14

 15   indirectly, defaulted debts owed or due or asserted to be owed or due to others, and debt collection

 16   is the primary purpose of its business.
 17      34. The subject debts are “debt[s]” as defined by FDCPA §1692a(5) as it arises out of a
 18
      transaction due or asserted to be owed or due to another for personal, family, or household purposes.
 19
              a. Violations of the FDCPA § 1692e
 20
         35. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any false,
 21

 22   deceptive, or misleading representation or means in connection with the collection of any debt.”

 23      36. In addition, this section enumerates specific violations, such as:

 24              “The use of any false representation or deceptive means to collect or attempt to
                 collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
 25              §1692e(10).
 26
         37. Defendant violated 15 U.S.C. § 1692e and e(10) when it deceptively and misleadingly
 27
      obfuscated the nature of Plaintiff’s rights to dispute the subject debts within the 30 day validation
 28
                                                         5
Case 2:19-cv-06596-DSF-PJW Document 19 Filed 10/25/19 Page 6 of 8 Page ID #:69



  1   period. Defendant’s correspondences and the language used therein was designed to compel
  2   Plaintiff’s immediate payment on at least a portion of the subject debt. This is evident through the
  3
      references to “Amount Now Due,” the request for an immediate return phone call, as well as the
  4
      references to the continuing accrual of interest if action was not taken, as all of these representations
  5
      illustrate the extent to which Plaintiff had to act “now” and address the situation “today” – lest he
  6

  7   be forced to pay more in connection with the subject debt or otherwise suffer adverse consequences

  8   if immediate action was not taken. However, compelling such immediate payment and requesting

  9   a same-day return call misleads and deceives consumers as to the rights available to them under the
 10
      FDCPA, as such an immediate demand for payment and phone call made within the same
 11
      correspondence outlining Plaintiff’s 30-day validation period risks consumers acting in favor of
 12
      Defendant’s immediate demand for payment and phone call, in dereliction of the dispute and
 13
      validation rights which otherwise could have been exercised.
 14

 15            b. Violations of the FDCPA § 1692g

 16       38. The FDCPA, pursuant to 15 U.S.C. §1692g(a), requires debt collectors to provide
 17   consumers with various pieces of information regarding consumer’s rights to dispute the validity
 18
      of certain debts. Pursuant to 15 U.S.C. § 1692g(b), any “communication during the 30-day period
 19
      may not overshadow or be inconsistent with the disclosure of the consumer’s right to dispute the
 20
      debt or request the name and address of the original creditor.”
 21

 22       39. Defendant violated § 1692g(b) through the nature of its correspondences sent to Plaintiff

 23   which were designed to compel Plaintiff’s immediate payment and action in connection with the

 24   subject consumer debts. The structure of Defendant’s collection correspondences and the several
 25   references to amounts now due and requests for a phone call today instilled a sense of immediacy
 26
      in Plaintiff, and instills a sense of immediacy in the least sophisticated consumers, which has the
 27
      impact of forcing Plaintiff and consumers to forego their rights to seek validation of the subject
 28
                                                          6
Case 2:19-cv-06596-DSF-PJW Document 19 Filed 10/25/19 Page 7 of 8 Page ID #:70



  1   consumer debts and instead make payments to Defendant or otherwise forego the rights available
  2   to them under the FDCPA.
  3
         WHEREFORE, Plaintiff, JAMES L. APODACA, respectfully requests that this Honorable
  4
      Court enter judgment in his favor as follows:
  5
         a. Declaring that the practices complained of herein are unlawful and violate the
  6         aforementioned bodies of law;
  7
         b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
  8         §1692k(a)(2)(A);

  9      c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
            under 15 U.S.C. §1692k(a)(1);
 10

 11      d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
            §1692k(a)(3); and
 12
         e. Awarding any other relief as this Honorable Court deems just and appropriate.
 13

 14         COUNT II – VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT
 15      40. Plaintiff restates and realleges paragraphs 1 through 39 as though fully set forth herein.
 16
         41. Plaintiff is a “person” as defined by Cal. Civ. Code § 1788.2(g).
 17
         42. The alleged subject debts are “debt[s]” and “consumer debt[s]” as defined by Cal. Civ. Code
 18
      § 1788.2(d) and (f).
 19

 20      43. Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).

 21          a. Violations of RFDCPA § 1788.17

 22      44. The RFDCPA, pursuant to Cal. Civ. Code § 1788.17 states that “Notwithstanding any other
 23
      provision of this title, every debt collector collecting or attempting to collect a consumer debt shall
 24
      comply with the provisions of Section 1692b to 1692j, inclusive of, and shall be subject to the
 25
      remedies in Section 1692k of, Title 15 of the United States Code.”
 26
         45. As outlined above, through their conduct in attempting to collect upon the subject debt,
 27

 28   Defendant violated 1788.17; and 15 U.S.C. §§1692e and g of the FDCPA. Defendant engaged in
                                                         7
Case 2:19-cv-06596-DSF-PJW Document 19 Filed 10/25/19 Page 8 of 8 Page ID #:71



  1   deceptive and noncompliant conduct in its attempts to collect a series of debts from Plaintiff, in
  2   violation of the RFDCPA.
  3
         46. Defendant willfully and knowingly violated the RFDCPA.             Defendant’s willful and
  4
      knowing violations of the TCPA should trigger this Honorable Court’s ability to award Plaintiff
  5
      statutory damages of up to $1,000.00, as provided under Cal. Civ. Code § 1788.30(b).
  6

  7      WHEREFORE, Plaintiff, JAMES L. APODACA, respectfully requests that this Honorable

  8   Court enter judgment in his favor as follows:

  9      a. Declare that the practices complained of herein are unlawful and violate the aforementioned
            statute;
 10

 11      b. Award Plaintiff actual damages, pursuant to Cal. Civ. Code § 1788.30(a);

 12      c. Award Plaintiff statutory damages up to $1,000.00, pursuant to Cal. Civ. Code §
            1788.30(b);
 13
         d. Award Plaintiff costs and reasonable attorney fees as provided pursuant to Cal. Civ. Code
 14
            § 1788.30(c); and
 15
         e. Award any other relief as the Honorable Court deems just and proper.
 16

 17      Dated: October 25, 2019                      Respectfully submitted,

 18                                                   By: /s/ Eric D. Coleman
                                                      Eric D. Coleman, Esq.
 19                                                   Admitted pro hac vice
 20                                                   SULAIMAN LAW GROUP, LTD.
                                                      2500 South Highland Avenue., Suite 200
 21                                                   Lombard, Illinois 60148
                                                      Telephone: (630) 575-8181 x. 105
 22                                                   Facsimile: (630) 575-8188
                                                      Email: ecoleman@sulaimanlaw.com
 23

 24                                                   Nicholas M. Wajda
                                                      WAJDA LAW GROUP, APC
 25                                                   11400 West Olympic Boulevard, Suite 200M
                                                      Los Angeles, California 90064
 26                                                   Telephone: (310) 997-0471
                                                      Facsimile: (866) 286-8433
 27
                                                      Email: nick@wadjalawgroup.com
 28
                                                          8
